Citation Nr: 1043614	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to higher initial evaluations for service-connected 
irritable bowel syndrome (IBS), rated as 10 percent disabling 
prior to September 9, 2005, and 30 percent disabling as of 
September 9, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from September 1967 to November 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and January 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In the March 2002 decision, the RO granted 
service connection for irritable bowel syndrome and assigned a 
rating of 10 percent, effective April 28, 1994.  The Veteran 
appealed the initial rating to the Board.  In the January 2009 
rating decision, the RO assigned a 30 percent rating, effective 
September 9, 2005.  As the Veteran has not been granted the 
maximum benefit permitted under the regulations, the Veteran's 
claim remains on appeal.  AB v. Brown, 6 Vet. App. 35.  

In December 2006, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  In essence, the 
December 2006 Board remand instructed the agency of original 
jurisdiction (AOJ) to (1) provide the Veteran with appropriate 
notification pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA); (2) have the Veteran sign a release authorizing VA 
to request the Veteran's clinical treatment records from Dr. S.H. 
and Dr. N.M. from 1994 to the present; (3) determine whether the 
Veteran applied for disability benefits from the Social Security 
Administration (SSA) and/or Office of Personnel Management; and 
(4) obtain the Veteran's complete VA treatment records dated from 
October 2004 to the present.  

Pursuant to the Board remand, the RO followed the above-mentioned 
instructions and sent the Veteran an appropriate notification 
letter in January 2007.  The letter provided the Veteran with 
notice regarding the type of evidence needed to substantiate her 
assertions, and she was also provided with an Authorization and 
Consent to Release Information Form with instructions to complete 
and return this form.  The RO sent the Veteran another follow-up 
letter in February 2008 asking that she complete the necessary 
authorization form so that the RO could secure her more recent 
private treatment records from Drs. S.H. and N.M.  The RO also 
sent a request to the SSA National Records Center (NRC) in an 
attempt to retrieve the Veteran's SSA records.  In the NRC reply 
letter dated October 2008, it was determined that the Veteran had 
not applied for disability benefits.  The RO did obtain the 
Veteran's updated treatment records from the St. Louis, Missouri 
VA treatment facility dated from October 2003 to April 2007, and 
these records have since been associated with the Veteran's 
claims file.  As such, the Board finds that the RO completed the 
development requested in the December 2006 Board remand and 
complied with the remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

As previously mentioned, the Veteran's case was readjudicated, 
and in a January 2009 decision, the RO assigned a "staged" 
rating of 10 percent, effective April 28, 1994, the date of the 
claim, to September 8, 2005, and assigned a 30 percent disability 
rating effective September 9, 2005.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (where evidence indicates that the degree of 
disability increased or decreased during appeal period following 
the assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found).  In 
the September 2010 Informal Hearing Presentation (IHP), the 
Veteran contends that she is entitled to a 30 percent disability 
rating for service-connected IBS for the entire pendency of her 
claim.  

The Board notes that the Veteran currently seeks compensable 
evaluations for (1) residuals of excisions of cysts from the 
right and left sides of the mouth, and (2) residuals of an 
excision of a node of the right breast secondary to cystic 
dysplasia.  In a July 2003 remand, the Board instructed the RO to 
provide the Veteran with appropriate notification pursuant to the 
VCAA, and then accord the Veteran a new VA examination to address 
the nature and severity of her service-connected residual scars 
of the right and left sides of the mouth and right breast.  To 
date, it does not appear that the RO has complied with these 
instructions and provided the Veteran with VCAA notification or a 
new VA medical examination.  Therefore, the Board refers this 
issue to the AOJ for prompt and appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected 
IBS has been severe with more or less constant diarrhea.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected disability on appeal herein is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  


CONCLUSIONS OF LAW

1.  From April 28, 1994 to September 9, 2005, the criteria for an 
initial evaluation of 30 percent, but no higher, for service-
connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7319 (2010).  

2.  The criteria for an initial evaluation in excess of 30 
percent for service-connected IBS at any time throughout the 
entire appeal period have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7319 
(2010).  

3.  The criteria for referral of the Veteran's service-connected 
IBS on appeal herein for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous..." Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period. Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected IBS is currently rated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319.  
It is observed that 38 C.F.R. § 4.114, involving disabilities of 
the digestive system, underwent revision during the pendency of 
the appeal.  Such changes were effective as of July 2, 2001.  
However, Diagnostic Code 7319 remained unaltered by such 
revisions.  Under Diagnostic Code 7319, both prior to and as of 
July 2, 2001, a 10 percent rating is assigned for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress.  A maximum 30 percent 
rating will be assigned when it is severe with diarrhea or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  Although the word 
"severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.  

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that is decisions are 
"equitable and just."  38 C.F.R. § 4.114 (2010).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
C.F.R. §§ 4.2, 4.6.  

A.  Increase from 10 percent

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 30 percent rating, but no higher, for 
her service-connected IBS.  The evidence of record more nearly 
approximates the criteria for a severe disorder with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress, the maximum rating under Diagnostic Code 
7319.  

The Veteran's service treatment records indicate that prior to 
her discharge, she was seen at the military sick call in October 
1972 with complaints of alternating constipation and diarrhea.  
It was noted that for the past two years, she had been 
chronically constipated punctuated by "frequent episodes of 
diarrhea" and lower abdominal cramps.  She was diagnosed with 
"functional colitis."  

Medical treatment records dated from May 1994 to June 1995 
reflect that the Veteran was seen on a regular basis by her 
private physician with complaints of abdominal pain, cramping and 
diarrhea.  During a June 1995 treatment visit, the Veteran 
reported that she experienced several episodes of abdominal pain 
- the first of which lasted from five to six hours, nausea, 
vomiting, and epigastric pain.  A January 1995 treatment note 
indicates the Veteran called with complaints of abdominal pain, 
epigastric pain, and diarrhea.  At a March 1995 treatment visit, 
the Veteran reported that she was "not doing well" and 
complained of recurring diarrhea.  An April 1995 treatment note 
indicates the Veteran was seen with complaints of vomiting, 
cramping and diarrhea.  

During her December 1995 personal hearing before the RO, the 
Veteran reported to have four to five bowel movements a day and 
stated that she sometimes experiences incontinence and drainage 
if she can not get to the bathroom in time.  She indicated that 
she was on a number of different medications including 
Prednisone, Imodium and Metamucil, and testified that due to her 
inability to control this condition she would frequently arrive 
late at her job.  

A Fitness for Duty memorandum was issued in November 1996 in 
which the Veteran was evaluated for medical fitness to perform 
her assigned duties as a nurse.  It was noted in this memorandum 
that the Veteran had suffered from chronic colitis for years 
"marked with frequent episodes of diarrhea which interfere with 
[her] work."  The physician concluded that as a result of her 
various medical conditions, she was precluded from effectively 
performing her work duties.  See November 1996 VA Memorandum.  In 
a June 1997 letter, the Veteran's private physician, Dr. S.H., 
wrote that the Veteran had a history of "functional colitis" 
dating back to her time in the military in 1972.  He noted that 
while her symptoms have been "fairly well controlled" with 
medication, her diarrheal symptoms can last up to ten days per 
month.  According to Dr. S.H., the Veteran's symptoms would be 
better characterized as irritable bowel syndrome.  

A May 2002 private medical opinion was submitted by Dr. N.M., in 
which he discussed the problems caused by the Veteran's irritable 
bowel syndrome, to include gas, bloating, abdominal tenderness 
and frequent diarrhea.  He indicated that these symptoms persist 
despite the Veteran taking high doses of Sertraline and Metamucil 
and frequent doses of Imodium, and noted that the Veteran's 
symptoms were exacerbated several times a month "with periods of 
severe abdominal discomfort associated with increase in diarrhea, 
abdominal spasms and nausea."  He further indicated that in 
addition to her other medical problems, the Veteran's IBS limits 
her activity because the urgency of the diarrhea requires her to 
be near a bathroom facility.  An August 2003 VA outpatient 
treatment note reflects that the Veteran reported to experience 
"a lot of diarrhea."  

In a November 2004 statement, the Veteran's former co-worker, 
T.E., wrote that from 1994 to 1996, he and the Veteran were the 
only two employees working at the same clinic.  He indicated that 
he was aware that the Veteran's frequent absences from work, as 
well as the need for her to frequently leave the office to make 
emergency trips to the bathroom, were due to her gastrointestinal 
problems.  See November 2004 Statement by T.E. 

During the November 2004 VA examination, the Veteran complained 
of nausea, vomiting and constipation.  She reported to endure 
three to four episodes of diarrhea an hour, four to five days a 
week and described these episodes as lasting three to four hours.  
She also described experiencing a bloating sensation, abdominal 
pain in the bilateral lower quadrants of her abdomen, and 
flatulence ten days out of every month.  During the physical 
examination, the Veteran complained of tenderness to palpation in 
her mid to lower abdomen.  She indicated that she has problems 
with incontinence, that such episodes range from a small stain to 
a large amount of stool, and she uses Depends approximately three 
times a week when she goes out.  Based on the Veteran's 
statements to the examiner, she plans her life around her 
service-connected IBS.  She explained that she limits her outings 
to the grocery store and church, both of which are close to her 
home, and prefers to stay home most of the time because she does 
not want to deal with the incontinence and embarrassment.  

The Board notes that while the examiner indicated that the 
Veteran had not had any weight loss or weight gain during the 
past twelve months, the evidence of record reflected a 
significant weight loss between the years 1999 and 2004.  Indeed, 
in a May 1999 VA progress report, the Veteran's weight was 
recorded as 336 pounds.  However, as of January 2003, her weight 
was found to be 245 pounds, and by November 2004, she was down to 
228 pounds.  According to the Veteran, her IBS played a role in 
her loss of 120 pounds during the four year span.  See January 
2005 substantive appeal.  

The Board acknowledges that the Veteran is competent to give 
evidence about what she has experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms as a result of her service-connected IBS.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, it is 
the responsibility of the Board to assess the credibility and 
weight to be given to the evidence of record.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). The Board has considered the Veteran's contentions to 
the effect that she has experienced chronic episodes of diarrhea, 
constant abdominal distress, nausea, and vomiting since the date 
of her claim, and finds the Veteran credible with respect to her 
assertions.  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the evidence described above supports assignment of a 
30 percent rating for service-connected IBS throughout the rating 
period on appeal.  Although the objective and subjective medical 
evidence of record reflects few episodes of constipation, the 
Veteran reported near daily episodes of diarrhea.  These 
findings, in conjunction with the May 2002 letter from Dr. N.M,, 
the June 1997 letter from Dr. S.H., and the Veteran's own 
testimony during her December 1995 personal hearing, reflect a 
disability picture more fairly characterized as essentially 
constant or near-constant, rather than "intermittent" in 
nature.  Moreover, the evidence of record reflects that the 
Veteran has been taking an assortment of medication for her 
service-connected IBS throughout the rating period.  Therefore, 
the criteria for a 30 percent rating under Diagnostic Code 7319 
are deemed to be satisfied here.  

In sum, an evaluation of 30 percent for the Veteran's service-
connected IBS is warranted throughout the entirety of the rating 
period on appeal.  

B.  Higher than 30 percent at any time

Now that the Veteran has been granted a 30 percent disability 
evaluation for her service-connected IBS, she contends that she 
is entitled to an initial evaluation in excess of 30 percent at 
any time throughout the appeal period.  Following a review of the 
relevant evidence, the Board finds that the record does not 
contain evidence showing that the Veteran is entitled to an 
evaluation in excess of 30 percent at any time throughout the 
appeal period.  

The medical evidence of record indicates the Veteran was seen and 
evaluated on a routine basis for treatment of her irritable bowel 
syndrome.  

A September 2005 VA treatment report indicates the Veteran was 
seen in the Emergency Room during a flare-up of her IBS during 
which she reported diffuse mid-abdominal pain, symptoms of nausea 
without vomiting, and persistent diarrhea for the previous eleven 
days.  She was diagnosed with dehydration secondary to diarrhea 
and received 1.5 liters of saline intravenously.  She underwent a 
screening colonoscopy in December 2005, the results of which 
revealed a diminutive polyp in the descending colon and mild 
internal hemorrhoids.  However, during a January 2006 VA 
treatment visit, the Veteran indicated that she has multiple 
bouts of diarrhea which respond to Imodium and Lomotil, and that 
she was currently experiencing four to five bowel movements a 
day, which she said did not bother her too much.  Indeed, she 
said her symptoms were much worse in the past, and indicated that 
she did not want any additional therapy or changes to her 
antidiarrheal regimen.  

During the April 2007 VA examination, the Veteran described her 
medical history, listing the various types of medication she 
takes to treat symptoms resulting from her irritable bowel 
syndrome, including nausea, cramps, and diarrhea.  She reported 
to experience a considerable increase in symptoms three to four 
times a year due to her irritable bowel syndrome, and explained 
that these symptoms can last from four to six weeks.  She 
explained that she wears an adult diaper during these flare ups 
and changes them twice a day.  The Veteran described several 
instances wherein she has experienced a sudden and surprising 
bout of incontinence, explaining that these episodes occur twice 
a month without any warning, but are more often preceded by 
coughing or sneezing.  She indicated that she limits her 
activities, avoids certain types of foods, and eats smaller meals 
throughout the day to try to control her IBS.  Upon physical 
examination, the physician noted that the Veteran had normal 
bowel sounds, and was tender in the hypogastric and left lower 
quadrants with her other quadrants being asymptomatic to mild to 
moderate palpation.  It was further noted that she had no 
distension and no abdominal bruits were noted  on auscultation.  

In a September 2008 letter, Dr. N.M. wrote that the Veteran had 
been seen at his office in September 2005 with complaints of 
diarrhea for fifteen days.  She reported a history of thirty 
liquid stools per day associated with severe abdominal cramping.  
The physical examination reflected positive diffuse abdominal 
tenderness.  Based on these symptoms, Dr. N.M. diagnosed the 
Veteran with severe IBS.  

The Veteran is currently assigned a 30 percent disability 
evaluation for her service-connected IBS, which represents the 
maximum scheduler evaluation under that diagnostic code, and a 
higher evaluation is not available under Diagnostic Code 7319.  
The Veteran's symptoms reflect chronic, persistent diarrhea and 
the severity of her condition has been contemplated and 
considered within the criteria of the assigned 30 percent rating.  

C.  Consideration of other Diagnostic Codes

The Board has also considered whether a higher evaluation would 
be in order under other relevant diagnostic codes.  The 
assignment of a particular code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, or 
separate, rating under another diagnostic code.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

However, a higher rating is not warranted under another 
diagnostic code.  In this regard, a higher rating is not 
supported under Diagnostic Code 7332 as extensive leakage and 
fairly frequent involuntary bowel movements have not been shown.  
While the Veteran states that she regularly wears a pad during 
her flare-ups, she indicated that she only experiences 
involuntary bowel movements twice a month, and these are more 
often preceded by coughing or sneezing.  Therefore the Board does 
not find there to be evidence of extensive leakage and fairly 
frequent involuntary bowel movements and a higher rating is not 
supported under Diagnostic Code 7332.  Additionally, higher 
ratings are not warranted under Diagnostic Codes 7333 and 7334 
because great reduction of lumen or extensive leakage of the 
rectum and anus, or severe, persistent prolapsed of the rectum 
was not shown.  38 C.F.R. § 4.114.  During the November 2004 VA 
examination, the examiner observed that the Veteran had undergone 
a rectal examination in October 2004, the results of which were 
shown to be normal with negative guaiac stool, no masses, and no 
notations of sphincter abnormalities.  

Indeed, Diagnostic Code 7323 is not applicable as the Veteran has 
not been diagnosed with ulcerative colitis.  The records show 
that she was diagnosed with functional colitis in 1972, and this 
medical condition was re-classified as irritable bowel syndrome 
by her private physician.  In addition, the Veteran has not 
undergone a resection of her large or small intestine, and the 
November 2004 VA examination report indicates that the Veteran 
has no history of fistula, therefore Diagnostic Codes 7328, 7329 
and 7330 are not applicable.  Furthermore, the Veteran has not 
been shown to have stricture of the esophagus, adhesions of the 
peritoneum, marginal or duodenal ulcer, hypertrophic gastritis, 
postgastrectomy syndrome, cirrhosis of the liver, or an inguinal 
hernia, therefore Diagnostic Codes 7203, 7301, 7305- 7308, 7312 
and 7338 are inapplicable.  While the July 1994 operative report 
reflects the Veteran underwent a surgical procedure to treat her 
cholelithiasis, Diagnostic Code 7314 has a maximum rating 
criteria of 30 percent, so the Veteran can not receive a higher 
rating under this code.  While the December 2005 colonoscopy 
revealed that the Veteran has mild internal hemorrhoids, she 
stated that these hemorrhoids do not bleed.  See e.g. April 2007 
VA examination.  Furthermore, Diagnostic Code 7336 has a maximum 
rating criteria of 20 percent, so the Veteran can not receive a 
higher rating under this code.  

Thus, the Board finds that a 30 percent evaluation, and no 
higher, is appropriate, and that there is no basis for awarding a 
higher evaluation for service-connected irritable bowel syndrome 
at any time throughout the appeal period.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2010).  

D.  Extraschedular Evaluation

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

With regard to the Veteran's service-connected IBS, the evidence 
of record does not reflect that the Veteran's disability picture 
is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 30 percent disability rating contemplate her 
symptoms, including continuous diarrhea with more or less 
constant abdominal distress, and there are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  As such, the threshold issue under Thun is not met and 
any further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected IBS presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation for 
his varicose veins of the left lower extremity.  

II.  The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009)), eliminated the concept of a well- grounded claim 
and redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

The Veteran is currently challenging the initial evaluation 
assigned following the grant of service connection for IBS.  In 
Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for irritable bowel 
syndrome.  

In accordance with the December 2006 Board remand, the Veteran 
was subsequently provided with complete VCAA notification in 
January 2007.  This letter informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in her 
possession to the RO.  Additionally, the January 2007 letter 
informed the claimant of the laws and regulations governing 
disability ratings and effective dates as required under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although this letter was not sent prior to initial adjudication 
of the Veteran's claim, this was not prejudicial to her, since 
she was subsequently provided adequate notice and was provided 
several years to respond with additional argument and evidence, 
which she did.  The claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the Veteran in 
January 2009, and a subsequent Rating Decision was issued in 
January 2009.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the claim.

The Board further notes that the Veteran was provided with an 
opportunity to present testimony before a Veterans Law Judge at 
the RO.  In her January 2005 substantive appeal, the Veteran 
requested a hearing before the Board at the RO and was scheduled 
for a hearing in May 2005, but in a letter dated March 2005, her 
representative submitted a statement indicating that the Veteran 
would be unable to attend the May 2005 hearing due to health 
reasons.  Rescheduling of the hearing was not requested by the 
Veteran.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected IBS since she was last examined.  See 38 C.F.R. § 
3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
otherwise adequate VA examinations were conducted.  See 
VAOPGCPREC 11-95.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran was afforded VA examinations 
in November 2004 and in April 2007.  Both VA examination reports 
included an interview of the Veteran and a discussion of her 
medical history.  In assessing the level of disability of the 
Veteran's service-connected IBS, both examiners reviewed the 
Veteran's medical history with her, recorded her current 
complaints, and conducted an appropriate physical examination 
before rendering appropriate diagnoses and opinions which fully 
address the rating criteria that is relevant to rating the 
disability in this case.  

Although the November 2004 examination report does not indicate 
whether the claims file was available for review, the examiner 
did note that the Veteran's service treatment records were 
reviewed, and discussed certain post-service medical treatment 
records in assessing the severity of the Veteran's condition, 
thereby indicating that the Veteran's claims file was available 
and reviewed.  Regardless, the Veteran was afforded a subsequent 
VA examination in April 2007 in which the claims file was 
reviewed.  Therefore, the Board finds that the November 2004 and 
April 2007 examinations are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).


ORDER

Entitlement to an initial disability evaluation of 30 percent for 
service-connected IBS is granted for the period from April 28, 
1994 to September 8, 2005, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to an initial disability evaluation in excess of 30 
percent for service-connected IBS at any time throughout the 
appeal period is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


